The information disclosure statement (IDS) submitted on 14 June 2022 was filed after the mailing date of the Notice of Allowance on 26 April 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E VINCENT whose telephone number is (571)272-1194. The examiner can normally be reached 8:00am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean C Witz can be reached on 571-272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean E Vincent/Patent Reexam Specialist, Art Unit 3991